         Case 1:20-cv-07275-VEC Document 70
                                         71 Filed 03/19/21 Page 1 of 11


                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
                                                                              DATE FILED: 
RICHARD MARTINEZ,
                                                     20 Civ. 7275 (VEC)
                             Plaintiff,
                                                     [PROPOSED]
                  -v-
                                                     PRIVACY ACT ORDER AND
                                                     PROTECTIVE ORDER
UNITED STATES OF AMERICA,
ROBERT BEAUDOUIN, M.D., MANDEEP
SINGH, P.A., YOON KANG, P.A.,
WARDEN MCC, THE GEO GROUP, INC.,
KINGSBROOK JEWISH MEDICAL
CENTER, THE BROOKLYN HOSPITAL
CENTER, PHILLIP MCPHEARSON, M.D.,
and JOHN/JANE DOES Nos. 1-10,

                             Defendants.


       WHEREAS, Plaintiff Richard Martinez (“Plaintiff”) brought this action against the

United States of America (“United States”), Robert Beaudouin, M.D., Mandeep Singh, P.A., and

Yoon Kang, P.A (together, the “Individual Federal Defendants,” and collectively with the United

States, the “Federal Defendants”) as well as the GEO Group, Inc. (the “GEO Group”); the

Kingsbrook Jewish Medical Center (“Kingsbrook”); the Brooklyn Hospital Center (“Brooklyn

Hospital”); and Philip McPherson, M.D., asserting claims under the Federal Tort Claims Act,

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), and state law;

       WHEREAS, certain records Plaintiff seeks in connection with the allegations in the

complaint contain information concerning various individuals which may be protected by the

Privacy Act of 1974, 5 U.S.C. § 552a (the “Privacy Act”); and

       WHEREAS, pursuant to the provisions of Rule 26(c) of the Federal Rules of Civil

Procedure, the Court enters this Privacy Act Order and Protective Order, upon the joint request

of the parties, for the purposes of facilitating the disclosure of information that otherwise would
         Case 1:20-cv-07275-VEC Document 70
                                         71 Filed 03/19/21 Page 2 of 11




be prohibited from disclosure under the Privacy Act, and assuring the confidentiality of

information that may be disclosed by the parties or by any non-party agencies, departments, or

offices of the United States in the course of discovery proceedings;

       The Court, having found that good cause exists for entry of this Privacy Act Order and

Protective Order, HEREBY ORDERS:

       1.      Pursuant to 5 U.S.C. § 552a(b)(11), this Order authorizes the Federal Defendants

to produce information that otherwise would be prohibited from disclosure under the Privacy Act

without presenting Privacy Act objections to this Court for a decision regarding disclosure. To

the extent the Privacy Act allows the disclosure of information pursuant to a court order, this

Order constitutes such a court order and authorizes the disclosure of that information. Nothing in

this paragraph, however, shall require production of information that is prohibited from

disclosure (even with the entry of this Order) by other applicable privileges, statutes, regulations,

or authorities. The terms of this Order shall govern the safeguarding of such information by all

individuals referenced herein.

       2.      As used in this Order, the term “Protected Information” constitutes any and all

documents or records, and information contained therein, that contain any confidential,

proprietary, personal, or similar information, including but not limited to privileged law

enforcement information and information protected from disclosure by the Privacy Act.

       3.      Information that Plaintiff, the Federal Defendants, or other parties deem Protected

Information shall be designated as such by stamping the phrase “Subject to Protective Order” on

any document or record containing Protected Information prior to the production of such

document or record.




                                                  2
         Case 1:20-cv-07275-VEC Document 70
                                         71 Filed 03/19/21 Page 3 of 11




       4.         Any party who contests the designation of a document or record as Protected Information

shall provide the producing party written notice of its challenge. If the parties cannot resolve this

dispute, they shall follow the Federal Rules of Civil Procedure, the Local Civil Rules for the United

States District Courts for the Southern and Eastern Districts of New York, the Individual Practices in

Civil Cases of the Court, and/or any court orders for addressing discovery disputes. Failure to challenge

a designation immediately does not waive a party’s ability to bring a later challenge.

       5.         Except as provided in this Order, all Protected Information produced or exchanged

pursuant to this Order shall be used solely for the purposes of this action and for no other purpose

whatsoever, and shall not be published to the general public in any form, or otherwise disclosed,

disseminated, or transmitted to any person, entity, or organization, except in accordance with the terms

of this Order.

       6.         Any document or record designated as Protected Information may be disclosed only to

the following Qualified Persons to the extent the witnesses’ testimony may relate to documents

designated as Protected Information:

                  i.     The Federal Defendants, attorneys for the Federal Defendants, and any support

staff or other employees of the United States or attorneys of record for the Federal Defendants who are

assisting in the defense of this action;

                 ii.     Plaintiff, attorneys for Plaintiff, and any support staff or other employees of

Plaintiff or attorneys of record of Plaintiff who are assisting in the maintenance of this action;

              iii.       The GEO Group, attorneys for the GEO Group, and any support staff or other

employees of the GEO Group or attorneys of record of the GEO Group who are assisting in the

maintenance of this action;




                                                   3
           Case 1:20-cv-07275-VEC Document 70
                                           71 Filed 03/19/21 Page 4 of 11




                iv.      Kingsbrook; attorneys for Kingsbrook, and any support staff or other employees

of Kingsbrook or attorneys of record of Kingsbrook who are assisting in the maintenance of this

action;

                 v.      Brooklyn Hospital and Philip McPherson, M.D., attorneys for Brooklyn

Hospital and Dr. McPherson, and any support staff or other employees of Brooklyn Hospital and Dr.

McPherson or attorneys of record of Brooklyn Hospital and Dr. McPherson who are assisting in the

maintenance of this action;

                vi.      Witnesses who are deposed in this action, to the extent the witnesses’ testimony

may relate to documents designated as Protected Information;

               vii.      Experts or consultants retained for this action by a party or by counsel to a

party, and any support staff or other employees for such experts or consultants who are assisting in the

expert’s work for this action;

               viii.     Court reporters or stenographers engaged to record deposition testimony,

and their employees who are assisting in the preparation of transcripts of such deposition

testimony; and

                ix.      Such other persons as hereafter may be authorized by the Court upon

motion of any party.

          7.      A copy of this Order shall be delivered to each Qualified Person to whom a

disclosure of Protected Information is made, at or before the time of disclosure, by the party

making the disclosure or by its counsel. The provisions of this Order shall be binding upon each

such person to whom disclosure is made.




                                                   4
         Case 1:20-cv-07275-VEC Document 70
                                         71 Filed 03/19/21 Page 5 of 11




       8.      All Qualified Persons, including the parties and their respective counsel, to whom

Protected Information is disclosed, are hereby prohibited from disclosing information designated

as Protected Information to any unauthorized person, except as provided in this Order.

       9.      Any deposition questions intended to elicit testimony regarding Protected

Information shall be conducted only in the presence of persons authorized to review the

Protected Information. Any portions of deposition transcripts containing such questions and

testimony shall be automatically subject to the same protections and precautions as the Protected

Information.

       10.     If any party seeks to publicly file with the Court any Protected Information, or

portions of pleadings, motions, or other papers that disclose such Protected Information, that

party shall provide the producing person no less than ten days’ advance written notice of its

intent to file such material. The producing party may then make an application to the Court

requesting that the material be filed and kept under seal. All requests to file material under seal

shall follow the requirements of Rule 5 of the Court’s Individual Practices in Civil Cases. If

such an application is made, the papers in question shall not be filed until the Court renders a

decision on that application. The parties will use their best efforts to minimize the need to file

documents under seal.

       11.     Nothing in this Order shall preclude any disclosure of Protected Information to

any judge, magistrate, or employee of the Court for purposes of this action.

       12.     Nothing contained in this Order shall be construed to prejudice any party’s right

to use in open court any Protected Information, provided that reasonable notice of the potential

disclosure of the Protected Information shall be given to the producing party so that the




                                                  5
         Case 1:20-cv-07275-VEC Document 70
                                         71 Filed 03/19/21 Page 6 of 11




producing party may move to seal the document, or otherwise seek to prevent the disclosure or

dissemination of the Protected Information, in advance of its use in open court.

       13.     If counsel for any party is required by law or court order to disclose, disseminate,

or transmit Protected Information produced under this Order to any person or entity not

identified herein as a Qualified Person, the name of that person or entity and the reason access is

required shall be provided to the producing party no less than 14 days prior to disclosure,

dissemination, or transmittal so as to provide the producing party sufficient time to object and

seek a protective order as necessary. There shall be no disclosure after an objection has been

made until the objection has been resolved unless disclosure, dissemination, or transmission is

required sooner by law or court order. If Protected Information produced under this Order is

required by law or court order to be disclosed to a person or entity not identified herein as a

Qualified Person, the person or entity receiving the Protected Information shall, before receiving

the Protected Information, be provided with a copy of this Order and shall acknowledge their

agreement to comply with this Order by signing a copy of the attached acknowledgement form.

A copy of each such acknowledgement form must be provided promptly after its execution to

counsel of record for the producing party.

       14.     Within 30 days after the final disposition of this action, including any and all

appeals, all Protected Information and copies thereof in the possession of any Qualified Persons,

other than counsel for the parties, shall be returned to the producing parties or destroyed. If the

Protected Information is destroyed, the party that has destroyed the Protected Information shall

certify in writing to the producing party that the Protected Information in its possession has been

destroyed.




                                                 6
         Case 1:20-cv-07275-VEC Document 70
                                         71 Filed 03/19/21 Page 7 of 11




       15.     If Plaintiff, the United States, or any other party inadvertently fails to designate

material as Protected Information at the time of production, this shall not in itself be deemed a

waiver of any claim of confidentiality as to that Protected Information. The producing party may

correct its failure to designate an item as Protected Information by taking reasonable steps to

notify all receiving persons of its failure, and by promptly supplying all receiving persons with

new copies of any documents bearing corrected designations. Within five business days of

receiving copies of any documents bearing corrected designations pursuant to this paragraph, the

receiving persons shall return or destroy the improperly designated materials, and certify in

writing to the producing party that such materials have been returned or destroyed.

       16.     This Order does not constitute any ruling on the question of whether any

particular document or category of information is properly discoverable, and does not constitute

any ruling on any potential objection to the discoverability, relevance, or admissibility of any

document or information.

       17.     Nothing in this Order shall be construed as a waiver of any defense, right,

objection, or claim by any party, including any objection to the production of documents and any

claim of privilege or other protection from disclosure.

       18.     Nothing in this Order shall affect the right of any party to seek additional

protection against the disclosure of any documents or materials, or of the parties to seek

additional disclosures.

       19.     Nothing in this Order shall prevent the disclosure of Protected Information to

governmental authorities for purposes of enforcement of criminal laws or in furtherance of civil

enforcement or regulatory proceedings.




                                                  7
         Case 1:20-cv-07275-VEC Document 70
                                         71 Filed 03/19/21 Page 8 of 11




       20.     Nothing in this Order shall prevent any disclosure of Protected Information by the

party or entity that designated the information as such.

       21.     Counsel for the Federal Defendants will file this Stipulation and Order via ECF

on behalf of all parties. Pursuant to Section 8.5(b) of the Electronic Case Filing Rules &

Instructions of the U.S. District Court, Southern District of New York, counsel for all parties

consent to the electronic filing of this Stipulation and Order by counsel for Defendant.


SO STIPULATED AND AGREED TO BY:

               2021
Dated: March ___,
                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York
                                                     Counsel for the Federal Defendants

                                              By:          _______________
                                                     ______________________________
                                                     SAMUELUEL DOLINGER
                                                     TALIA KRAEMER
                                                     Assistant United States Attorneys
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 637-2677/2822
                                                     samuel.dolinger@usdoj.gov
                                                      alia.kraemer@usdoj.go
                                                     talia.kraemer@usdoj.gov

Dated: March 17
             ___, 2021
                                                     ___________________
                                                     ______________________________
                                                     Eli A. Fuchsberg, Esq.
                                                     The Jacob D. Fuchsberg Law Firm, LLP
                                                     3 Park Avenue, Suite 3700
                                                     New York, NY 10016
                                                     (212) 869-3500
                                                     e.fuchsberg@fuchsberg.com
                                                     Counsel for the Plaintiff




                                                 8
Case 1:20-cv-07275-VEC Document 70
                                71 Filed 03/19/21 Page 9 of 11
       Case 1:20-cv-07275-VEC Document 70
                                       71 Filed 03/19/21 Page 10 of 11



              2021
Dated: March ___,
                                           0DWWKHZ5DLQLV
                                           ______________________________
                                           Matthew Rainis, Esq.
                                           Mary Beth Reilly, Esq.
                                           Lawrence, Worden, Rainis & Bard, P.C.
                                           175 Pinelawn Road, Suite 308
                                           Melville, NY 11747
                                           (631) 694-0033
                                           mrainis@lwrlawyer.com
                                           mbreilly@lwrlawyer.com
                                           Counsel for the GEO Group, Inc.

Dated: March ___, 2021

                                           ______________________________
                                           Suhlail C. Villa, Esq.
                                           Schiavetti, Corgan, DiEdwards,
                                           Weinberg & Nicholson, LLP
                                           575 Eighth Avenue, 14th Floor
                                           New York, NY 10018
                                           (212) 541-9100
                                           svilla@schiavetti.com
                                           Counsel for Kingsbrook Jewish Medical
                                           Center

Dated: March ___, 2021
                                           ______________________________
                                           Patrick J. Brennan, Esq.
                                           Furman Kornfeld & Brennan LLP
                                           61 Broadway, 26th Floor
                                           New York, NY 10006
                                           (212) 867-4100
                                           pbrennan@fkblaw.com
                                           Counsel for the Brooklyn Hospital Center
                                           and Philip McPherson, M.D.

SO ORDERED:


____________________   _ _______
____________________________________
HON. VALERIE E. CAPRONI
                     CAP
                       A RONI
United States District Judge


        
Dated: _____________________________



                                       9
        Case 1:20-cv-07275-VEC Document 70
                                        71 Filed 03/19/21 Page 11 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD MARTINEZ,
                                                   20 Civ. 7275 (VEC)
                            Plaintiff,

                  -v-

UNITED STATES OF AMERICA,
ROBERT BEAUDOUIN, M.D., MANDEEP
SINGH, P.A., YOON KANG, P.A.,
WARDEN MCC, THE GEO GROUP, INC.,
KINGSBROOK JEWISH MEDICAL
CENTER, THE BROOKLYN HOSPITAL
CENTER, PHILLIP MCPHEARSON, M.D.,
and JOHN/JANE DOES Nos. 1-10,

                            Defendants.


                                   ACKNOWLEDGEMENT

        I have read and I understand the Privacy Act Order and Protective Order entered by the

Court in the case Martinez v. United States of America et al., No. 20 Civ. 7275 (VEC), and I

agree to be bound by its terms.


Date:                   ___________________________


Name (printed):         ___________________________


Signature:              __________________________
